       Case 1:19-cv-01161-KPF Document 14 Filed 05/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                         Plaintiff,
                                                    19 Civ. 1161 (KPF)
                  -v.-
                                                         ORDER
ROBERT ALEXANDER, and KIZZANG,
LLC,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

     Due to a scheduling conflict, the initial pre-trial conference previously

scheduled for May 29, 2019, is hereby ADJOURNED to June 10, 2019, at

3:30 p.m., in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York 10007.

     SO ORDERED.

Dated: May 13, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
